Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Lambourne: 7571014 hereinafter Lam and further in view of Zhang: 20150113058 and further in view of Svendsen: 20140122590.

Regarding claim 1, 9, 17
Lam teaches: 
A computing device (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50; c25; Fig 1, 2A, 2B, 2C, 7: a controller for a set of networked playback devices operable upon a LAN wherein each/any of the devices operates to communicate with an internet media source as well as with each/any of the other local devices: “computing device can download audio sources from the Internet and store the downloaded sources locally for sharing with other devices on the Internet or the network”) comprising: 
at least one processor (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50; c25; Fig 1, 2A, 2B, 2C, 7: each any of the playback devices comprises at least a processor 204, the controller comprises a processor 276); 
 a graphical display (Lam: Figs 2B, 3, 4, 7); 
non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50,14:6-14:43; c25; Fig 1, 2A, 2B, 2C, 7: a controller in the form of a personal computer 110, and/or controller 140, 142 configured to control operations of a plurality of media player comprises memory and each/any of the 
operate as a control device of at least a first playback device of a first media playback system wherein the first media playback system is configured for operation on a first local area network (LAN) (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50,14:6-14:43; c25; Fig 1, 2A, 2B, 2C, 7: computing device or dedicated controller operates to control media playback upon a selectable set of local media players)
receive via a wide area network first playback data comprising an indication of a first media content (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50,14:6-14:43; c25; Fig 1, 2A, 2B, 2C, 7: controller as well as each/any playback devices operate to receive a media or data thereof from the internet and configure the system to deliver said media);
display a selectable indication of the first playback data via the graphical display (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50,14:6-14:43; c25; Fig 1, 2A, 2B, 2C, 7: system operates to display media and playback devices for selection and operation thereof); 
detect a selection of the selectable indication, wherein the selection indicates a command to cause at least the first playback device to begin playing back the given media content ; based on the detected selection, cause at least the first playback device to begin playing back the given media content (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50,14:6-14:43; c25; Fig 1, 2A, 2B, 2C, 4, 7: such as by selection of a play button or clicking on a particular media title in a music library or by grouping/ungrouping operations upon the media players as displayed in figures 4); 
Lam does not explicitly teach the controller operable to receive via a wide area network playback data comprising an indication of a given media content being played back by a second playback device of a second media playback system, to receive, via the WAN, second playback data comprising an indication of second media content being played back by the second playback device of the second media playback system: based on receiving the second playback data, update the selectable indication to indicate the second playback data; wherein the second media playback system is configured for operation on a second LAN; and further operable to detect a selection of the updated selectable indication, wherein the selection indicates a command to cause at least the first playback device to begin playing back the second media content that is being played back by the second playback device and thereby based on the selected detection cause the first playback device to begin playing back the second media content.
In a related field of endeavor Zhang teaches a system and method for synchronization of media environments comprising a client device operable to receive via a wide area network playback data comprising an indication of a given media content being played back by a second, etc. playback device of a second, etc. media playback system and to display indicia thereof operation of which allows a client to synchronize by the exchange of messages indicating an instruction to synchronize playback of the client device with the given media playing back on the second, etc. playback system and an acknowledgement of a device playing back a media wherein the instructions are exchanged among a first, second media player and a media controller (Zhang: ¶ 28-43, 46; Fig 4, 5C; claims 15, 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate the Zhang taught capabilities for WAN communication between first, second, etc. media playback devices into the Lam controller for configuring media delivery by a constellation of playback devices on first, second, etc. LAN’s. The average skilled practitioner would have been motivated to do so for the purpose of sharing a media experience over an enterprise, among a distanced family or with an absent loved-one or 
Lam in view of Zhang strongly suggests the system further operable by simple iteration of the Zhang method to receive, via the WAN, second playback data comprising an indication of second media content being played back by the second playback device of the second media playback system (Zhang: ¶ 28-43, 46; Fig 4, 5C; claims 15, 16: such as by iteration of the Zhang method upon completion of a media and/or the switching to and sharing of a second media on the part of the second user) wherein an iteration of the method operates to receive and update the selectable indication to indicate the second playback data (Zhang: ¶ 28-43, 46; Fig 4, 5C; claims 15, 16); and wherein the selection indicates a command to cause at least the first playback device to begin playing back the second media content that is being played back by the second playback device and thereby based on the selected detection cause the first playback device to begin playing back the second media content (Zhang: ¶ 28-43, 46; Fig 4, 5C; claims 15, 16: by selection of a displayed indicia relevant to a second media resultant from completion of a first media and/or switching to a second media on the part of the inviting user operable of the second playback system). 
Lam in view of Zhang strongly suggests the system further operable by simple iteration of the Zhang method to receive, via the WAN, second playback data comprising an indication of second media content being played back by the second playback device of the second media playback system (Zhang: ¶ 28-43, 46; Fig 4, 5C; claims 15, 16: such as by iteration of the Zhang method upon completion of a media and/or the switching to and sharing of a second media on the part of the second user and/or switching to and sharing of a stream by a subsequent user) wherein an iteration of the method operates to receive and update the selectable indication to indicate the second playback data (Zhang: ¶ 28-43, 46; Fig 4, 5C; claims 15, 16); and wherein the selection indicates a command to cause at least the first playback device to begin playing back the second media content that is being played back by the second playback device and thereby based on the selected detection cause the first playback device to begin playing back the second media content (Zhang: ¶ 28-43, 46; Fig 4, 5C; claims 15, 16: by selection of a displayed indicia relevant to a second media resultant from completion of a first media and/or switching to a second media on the part of the inviting user operable of the second playback system).
Lam in view of Zhang does not explicitly teach the user interface operable to update the display with selectable indicia based on the viewing of a secondary user.
In a related field of endeavor Svendsen teaches a social media system wherein a first user playback system operates to retrieve playback data including updated playback queues current on a plurality of second, etc. user playback systems and display the playback data on the playback system of the first user (Svendsen: ¶ 62-76; Figs 4-6, 7C) and wherein the playback history of the second, etc. user is updated as the play history evolves through subsequent media resultant from completion of a media and/or the switching of the second, etc. user to a next media (Svendsen: 62-76, 106-109; Fig 4-6, 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the Svendsen taught updates of the user interface elements such as playback queue updates in the playback data displayed by the user interface of the Lam in view of Zhang system and method. The average skilled practitioner would have been motivated to do so for the purpose of enriching a user experience within a social media environment and would have expected predictable results therefrom.

Regarding claim 2, 10, 18

 A computing device, method and medium bearing coded instructions, wherein the first playback data further comprises an indication of a room of the second media playback system in which the second playback device is located  (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50,14:6-14:43; c25; Fig 1, 2A, 2B, 2C, 4, 7: media players in disparate rooms displayed on the user interface with a room identifier assigned to each/any of the playback, computing, etc. devices); (Svendsen: ¶ 52-56, etc.: user account metadata comprises user profile information, user location information, and user state information identifying user computing devices in the system).

Regarding claim 3, 11
Lam in view of Zhang in view of Svendsen teaches or suggests:
 A computing device, method and medium bearing coded instructions, wherein the second media content being played back by the second playback device comprises an internet radio stream (Lam: Col 1; Fig 7A: media includes radio station content and an internet radio music library); (Zhang: ¶ 11: audio content received includes radio program, media from a radio content provider, etc.); (Svendsen: ¶ 39: stream identification data includes internet radio).

Regarding claim 4, 12, 19 
Lam in view of Zhang in view of Svendsen teaches or suggests:
 A computing device, method and medium bearing coded instructions, wherein the second playback data comprises an indication of a playback queue that includes the second media content (Lam: Fig 7C: music queues and music source queues are displayed); (Zhang: ¶ 28-43, 46; Fig 4, 5C; claims 15, 16: a second or subsequent shared media by a second or 
wherein the program instructions that are executable by the at least one processor such that the computing device is configured to cause at least the first playback device to begin playing back the second media content comprise program instructions that are executable by the at least one processor such that the computing device is configured to cause at least the first playback device to begin playing back the playback queue (Lam: Fig 7C: system displays a playback queue); (Zhang: ¶ 28-43; Fig 4; c 15, 16); (Svendsen: ¶ 62-76; Figs 4-6: first user playback system operates to retrieve playback data including playback queues current on a plurality of second, etc. user playback systems and display the playback data on the playback system of the first user).

Regarding claim 5, 13
Lam in view of Zhang in view of Svendsen teaches or suggests:
 A computing device, method and medium bearing coded instructions, wherein the first media playback system is associated with a first household identifier, and wherein the second media playback system is associated with a second household identifier. (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50,14:6-14:43; c25; Fig 1, 2A, 2B, 2C, 4, 7: playing media displayed in relation to unique household media player identifiers indicating a room or location of the playback device; a household identifier disclosed in the instant specification as a unique identifier of the particular media playback system, the Lam devices uses TCP/IP to address particular packets to particular destinations); (Zhang: ¶ 28-43, 46; Fig 4, 5C; claims 15, 16: a client comprises a particular network address or other identifier which uniquely identifies the 

Regarding claim 6, 14, 20
Lam in view of Zhang in view of Svendsen teaches or suggests:
 A computing device, method and medium bearing coded instructions, wherein the program instructions that are executable by the at least one processor such that the computing device is configured to cause at least the first playback device to begin playing back the second media content comprise program instructions that are executable by the at least one processor such that the computing device is configured to cause at least the first playback device to retrieve the second media content from a cloud-based media source. (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50, 14:6-14:43; c25; Fig 1, 2A, 2B, 2C, 4, 7: audio sources comprise sources networked over the internet); (Zhang: ¶ 17, 18: a networked server hosts the shared social media experience); (Svendsen: ¶ 43, 61, etc.; Fig 2A, 3: shared media, user account data, etc. may be stored upon a networked server, cloud device, etc.).

Regarding claim 7, 15
Lam in view of Zhang in view of Svendsen teaches or suggests:
 A computing device, method and medium bearing coded instructions, wherein the first media playback system is linked to a first social-media account and the second media playback system is linked to a second social-media account (Zhang: ¶ 12, 13, Fig 1A, 1B:); (Svendsen: 62-76, 106-109; Fig 4-6, 15: playback history of second, etc. user is updated as the play history 
wherein the program instructions that are executable by the at least one processor such that the computing device is configured to display the selectable indication of the first playback data via the graphical display comprise program instructions that are executable by the at least one processor such that the computing device is configured to display the selectable indication via an application for controlling the first social-media account (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-8:50,14:6-14:43; c25; Fig 1, 2A, 2B, 2C, 4, 7: display of a user interface comprising selectable indicia); (Zhang: ¶ 12, 13, 28-43, 46; Fig 1A, 1B, 4, 5C; claims 15, 16: display of a user interface comprising selectable indicia, wherein a second or subsequent shared media by a second or subsequent user generates a second, subsequent indicia).

Regarding claim 8, 16
Lam in view of Zhang in view of Svendsen teaches or suggests:
 A computing device, method and medium bearing coded instructions, wherein the program instructions that are executable by the at least one processor such that the computing device is configured to receive the first playback data comprise program instructions that are executable by the at least one processor such that the computing device is configured to receive an indication via the application for controlling the first social-media account that the second social-media account has initiated sharing of the first playback data with the first social-media account (Zhang: ¶ 28-43; Fig 4; c 15, 16: first and second client device synchronize by the exchange of messages indicating instruction and acknowledgement of  media playback wherein the instructions are exchanged among a first, second media player and a media controller).

Response to Arguments

Applicant’s arguments in concert with amendments to the claims, see Remarks and Claims, filed 10/7/21, with respect to the rejection(s) of claim(s) 1, 9, 17 under 35 USC 103 over Lambourne and Zhang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lambourne in view of in view of Zhang in view of Svendsen

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAUL C MCCORD/Primary Examiner, Art Unit 2654